DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 2-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pialot (US 2014/0363585) as modified by Redding (US 2018/ 0200792).
Regarding claim 10, Pialot meets the claimed, a device for producing a three-dimensional object by solidifying, layer by layer, a building material in powder form at positions corresponding to a cross-section of the object to be produced, (Pialot [0045]-[0046] and [0048] describe a layering machine that deposits powder) the device comprising: a recoater that moves over a working plane in a recoating direction for applying a layer of the building material in the recoating area, (Pialot [0045]-[0046] teach the machine has a distributing means (recoater) that scrapes and smooths layered powder over the working zone) a metering device that has a metering element, the metering element being rotatable about its longitudinal axis and being suitable for dispensing the building material in powder form in a metered manner, (Pialot [0046] describes the dosing means (metering device) has a rotating dosing cylinder 81 (metering element) to transfer powder in a reproducible dose) 
Pialot [0052] teaches a quantity of powder is influenced but does not explicitly meet the claimed, wherein at an angle to the recoating direction of the recoater, the recoating area has different dimensions along the recoating direction or wherein the metering element locally dispenses different amounts of powder along a longitudinal direction of the longitudinal axis to achieve a recoating area having a non-rectangular shape.  
wherein at an angle to the recoating direction of the recoater, the recoating area has different dimensions along the recoating direction; (Redding [0054]-[0055] and Figure 7 describe a recoater that can selectively apply powder to areas 706 or 707, but not apply powder to area 708, which makes the area have different dimensions along the recoating direction, see Figure 7) and wherein the metering element locally dispenses different amounts of powder along a longitudinal direction of the longitudinal axis to achieve a recoating area having a non-rectangular shape (Redding Figure 7 shows recoated areas 706/707 end at wall 705 and do not have a rectangular shape, they have at least 5 sides or the edges are curved.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the metering device of Pialot with the varying recoating dimensions of Redding in order to avoid depositing the powder in undesired areas and wasting the powder, see Redding [0054].

    PNG
    media_image1.png
    569
    880
    media_image1.png
    Greyscale


Regarding claim 2, Pialot meets the claimed, the metering device according to claim 10, wherein the metering device comprises a metering container for storing the building material in powder form (Pialot [0046] describes a storage means and hopper (metering container) that stores the powder) and wherein the axis is mounted on a lower opening of the metering container (Pialot [0046] describes the storage means and cylinder and Figure 2 shows cylinder 81 (metering element) is below the storage means 5.)

Regarding claim 3, the device according to claim 1, wherein at least one surface of the metering element comprises at least one indentation having a defined volume, the indentation being suitable for receiving a defined amount of powder (Pialot [0046] describes grooves 82 (indentations) in cylinder 81 (metering element) that receive the powder.)

Regarding claim 4, Pialot does not explicitly teach the device according to claim 3, wherein a sub-volume of the at least one indentation from the surface to a bottom of the indentation in a first section along the longitudinal direction of the metering element is greater than in a second section along the longitudinal direction of the metering element.
However, Pialot [0046] teaches that the cross sections of the grooves (indentations) can vary along the length of the cylinder (metering element) to improve the distribution of the powder. That is, Pialot teaches the dimensions of the grooves to be a result-effective variable.
It would have been obvious to a person of ordinary skill in the art before the filing date to vary the dimensions of the grooves as taught by Pialot to achieve the claimed bottom of the indentation in a first section along the direction of the axis of the metering element is greater than in a second section in order to improve the distribution of the powder, see Pialot [0046].

Regarding claim 5, Pialot meets the claimed, the device according to claim 3, wherein the at least one indentation extends substantially in the longitudinal direction of the metering element (Pialot [0046] teaches that the grooves (indentations) extend across the length of the cylinder.) 
Pialot does not explicitly teach, and wherein the at least one indentation is designed to be deeper and/or wider in its central region than in a marginal region with respect to the longitudinal direction and/or wherein a depth and/or width of the at least one indentation decreases in a stepless manner from a center towards an edge and/or wherein the at least one indentation has a non-angular contour.
However, Pialot [0046] teaches that the dimensions and form of the cross sections of the grooves (indentations) can vary along the length of the cylinder (metering element) to improve the distribution of the powder. That is, Pialot teaches the dimensions of the grooves along the length of the cylinder to be a result-effective variable affecting the distribution of powder. One of ordinary skill in the art would have found it obvious to optimize the dimensions of the grooves, such as the width or depth, along the length of the cylinder through routine experimentation to achieve the claimed, at least one indentation is designed to be deeper and/or wider in its central region than in a marginal region with respect to the longitudinal direction, in order to improve the distribution of powder. It would have been obvious to a person of ordinary skill in the art before the filing date to modify the dimensions of 

Regarding claim 6, Pialot meets the claimed, the device according to claim 10, wherein the metering device comprises a roller (Pialot [0046] describes the dosing cylinder (metering element) is a rotating dosing cylinder (roller) that dispenses the powder.)

Regarding claim 7, Pialot meets the claimed, the device according to claim 6, wherein the roller comprises at least two indentations arranged in a circumferential direction of the roller, the indentations being spaced at an equal distance from one another (Pialot Figure 2 shows six grooves (indentations) 82 that are arranged equally around the cylinder (roller/metering device) 81.)

Regarding claim 11, Pialot meets the claimed, the device according to claim 10, wherein the recoater comprises the metering device (Pialot [0045]-[0046] describe the distributing means (recoater) smooths and layers powder from the cylinder (metering element) from the metering device recited in claim 1.)

Regarding claim 12, modified Pialot meets the claimed, the device according to claim 10, wherein transverse to the recoating direction of the recoater, the recoating area has different dimensions along the recoating direction (Redding [0054]-[0055] and Figure 7 describe a recoater that can selectively apply powder to areas 706 or 707, but not apply powder to area 708, which makes the area have different dimensions along the recoating direction, see Figure 7).

Regarding claim 13, Pialot meets the claimed, the device according to claim 10, wherein the metering device is arranged in the device so as to be movable together with the recoater over the working plane and/or wherein the metering device is arranged in the device at an intended rest and/or filling position of the recoater (Pialot [0049] describes the scraper (recoater) is movable with the distributing means (part of the metering element).)

.Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that the recoating area in Redding is still rectangular because the powder is not limited by the wall. Examiner notes that [0054]-[0055] clearly describe that the recoater does not deposit powder outside the wall in the region 708. Examiner believes that Applicant is referring the hashed areas in 708 as being areas where powder is still deposited and refers to these as a rectangular shape. The reference does not disclose that the hashing indicates powder being deposited there. Even so, if powder was deposited in the hashed areas in 708, the area would still be non-rectangular. Although the area would not have curved edges made via the walls 705, the recoating area (where powder is applied) as a whole as shown in Figure 7 would have at least five sides and form an L-shaped or stair-shaped area. Both five-sided and L-shapes meet the broadest reasonable interpretation of non-rectangular given that rectangles are quadrilaterals. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/V.B./            Examiner, Art Unit 1744                                                                                                                                                                                            
/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744